Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION

1.This action is response to the communication filed on 11/09/2021. Claims 1-15, 21-32 are pending.
              
                                 Claim rejections-35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



2. Claim 1 recites the limitation "the winning fully connected component node" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. It respectfully recommends changing "the winning fully connected component node" to "the winning fully connected component " to overcome current issue.
3. Claim 22 recites the limitation "the winning fully connected component node" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. It respectfully recommends changing "the winning fully connected component node" to "the winning fully connected component " to overcome current issue.
the protocol iteration number" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
5. Claim 25 recites the limitation “the protocol iteration number" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
               
                            Allowable Subject Matter

6. Claims 1 and 22 recite allowable subject matter. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole, however claims 1 and 22 are not in allowance condition yet because of existing 112 issue in the claims. 
7. For claim 1, Sen (WO 2009/122437) teaches a system for detecting malicious gray-hole nodes in a mobile ad hoc network comprising a plurality of nodes. Collecting data routing information from each of nodes to obtain a data routing record of the nodes. The data routing records enables identification and creation of list of good nodes and suspicious nodes. Sending an alarm message in relation to suspicious node to each of other nodes of the network (page 5, lines 1-18), but Sen does not teach in response to detecting the failure: at a first node in the plurality of nodes: identifying a suspicious node in the plurality of nodes, the suspicious node being a node in the plurality of nodes that is no longer connected to the first node as a result of the failure; 
                                     Reasons for allowance

 	8. With respect to claim 21, which constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 
	9. For claim 21, Sen (WO 2009/122437) teaches a system for detecting malicious gray-hole nodes in a mobile ad hoc network comprising a plurality of nodes. Collecting data routing information from each of nodes to obtain a data routing record of the nodes. The data routing records enables identification and creation of list of good nodes and suspicious nodes. Sending an alarm message in relation to suspicious node to each of other nodes of the network (page 5, lines 1-18), but Sen does not teach the distributed database including a plurality of nodes, each node in the plurality of nodes connected to each other node in the plurality of nodes, the method comprising, in response to detecting the failure: 5U.S. Application No. 17/427,132Attorney Docket No. NUDB-012US01 at a first node in the plurality of nodes: determining whether the first node is directly connected with at least half of the nodes in the plurality of nodes; in response to determining that the first node is directly connected with fewer than half of the nodes in the plurality of nodes, failing the first node to at least partially resolve the failure; in response to determining that the first node is directly connected with at least half of the nodes in the plurality of nodes, broadcasting a first list of suspicious nodes to neighbor nodes in the plurality of nodes, the first list of suspicious nodes including nodes not directly to the first node and the neighbor nodes being nodes that remain directly connected to the first node after the failure; receiving a second list of suspicious nodes from at least one of the neighbor nodes; determining if the first list of suspicious nodes matches the second list of suspicious nodes; in response to 
                                               Conclusions


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.